Citation Nr: 1705093	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  09-38 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Service connection for bilateral hearing loss.  

2.  Service connection for a bilateral foot disorder.

3.  Service connection for a bilateral ankle disorder.

4.  Service connection for a right knee disorder.

5.  Service connection for a left knee disorder.

6.  Service connection for chest and rib pain (a pulmonary heart disorder).

7.  Service connection for a bilateral shoulder disorder.

8.  Service connection for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1979 to March 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

In July 2013, the Board remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) in order to obtain treatment (medical) records, as well as provide the Veteran with VA examinations with opinions.  Because the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the July 2013 Board remand directives with respect to all the issues except the three issues listed in the next paragraph.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The Board finds that there has not been substantial compliance with the July 2013 Board Remand directives relating to obtaining opinions regarding the etiology of the bilateral foot, ankle, and shoulder disorders.  Accordingly, the issues of service connection bilateral foot, bilateral ankle, and bilateral shoulder disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran currently has a hearing loss disability of bilateral sensorineural hearing loss (SNHL). 

2. The Veteran was exposed to acoustic trauma (loud noise) during service.

3. The current bilateral SNHL had its onset in service. 

4. The Veteran sustained injuries or events pertaining to the knees in service. 

5. The Veteran has current disabilities of right and left knee degenerative joint disease (DJD).

6. The Veteran has had continuous symptoms of right and left knee DJD since service separation.

7. The Veteran had non-chronic chest or rib pain during service that resolved prior to service separation.

8. The Veteran has no diagnosed disability, to include a pulmonary heart disability, manifested by pain in ribs and chest for VA compensation purposes. 

9. The Veteran has a current disability of hypertension.

10.  There was neither a vascular injury or disease nor chronic symptoms of hypertension manifested during service.

11.   Symptoms of hypertension have not been continuous since separation from service and did not manifest to a compensable degree in the year following separation from service. 

12.   The current hypertension is not causally or etiologically related to service, to include stress from in-service parachute jumps.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. 
§§ 1110, 1131, 1112, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right knee DJD have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left knee DJD have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4. The criteria for service connection for a pulmonary heart disability, claimed as pain in ribs and chest, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

5. The criteria for service connection for hypertension, including as due to stress from in-service parachute jumping, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

In this case, the Board is granting service connection for bilateral hearing loss, right knee DJD, and left knee DJD, which constitutes a full grant of the benefits sought on appeal with respect to these claims.  As there remains no aspect of these claims to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

With respect to the claims for service connection for hypertension and pain in the ribs and chest, in July 2007, April 2008, September 2008 notice letters sent prior to the initial denial of the claims or issues in the December 2008 rating decision, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

As to the duty to assist, the Board finds that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, relevant VA examination reports, and the Veteran's written statements.  An April 2014 VA letter shows a formal finding of unavailability of the Womack Army Medical Center treatment record for the period from 1992 to 1995.  The letter outlined that all procedures to obtain these records have been correctly followed, that evidence of such efforts has been associated with the claims file, all efforts to obtain these records have been exhausted, and that further attempts to obtain these records would be futile.  38 C.F.R. § 3.159.  In a June 2014 statement, the Veteran indicated that he enclosed the service records from Womack hospital for the period from 1982 to 1995; however, these records were not included in the claims file.  As such, the Board requested that the authorized representative attempt to obtain these records from the Veteran.  In a September 2016 statement, the authorized representative indicated that he was not able to establish contact with the Veteran, and requested that the Board proceed with resolution of the appeal based on the current evidence of record.  In October 2016, the Board sent a letter to the Veteran explaining that the Womack Army Medical Center records were not placed in the claims file and asked the Veteran to provide a copy of these records if he still had them.  The October 2016 letter informed the Veteran that if a response was not received within 30 days, the Board would assume that the records are not in the Veteran's possession and proceed with deciding the appeal; however, no response has been received.  Based on the foregoing, the Board finds that all attempts have been exhausted to obtain the Womack Army Medical Center records.  As such, VA has fulfilled its duty to assist the Veteran in obtaining these records.   

VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  In connection with the claims for service connection for hypertension and pain in the ribs and chest, the Veteran was afforded VA examinations in November 2013, which the Board finds to be adequate for the purpose of deciding the appeal.  The examination reports contain all the findings needed to evaluate the claims for service connection for hypertension and pain in ribs and chest, including the Veteran's history and a rationale for the opinions given, as well as audiological testing results.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Authority 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In this case, sensorineural hearing loss  (as an organic diseases of the nervous system), right and left knee degenerative joint disease (as a form of arthritis) and hypertension (as a cardiovascular disease) are "chronic diseases" under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the claims for service connection for bilateral hearing loss, right and left knee disorders, and hypertension.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, pain in chest and ribs is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 
38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claim for service connection for pain in chest and ribs.  Id.

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and sensorineural hearing loss (as an organic disease of the nervous system), arthritis, or hypertension (as a cardiovascular disease) become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Bilateral Hearing Loss

The Veteran contends that service connection for bilateral hearing loss is warranted because hearing loss started in service as a result of loud noise exposure.  The Veteran asserted exposure to loud noise as part of his military occupational specialty (MOS) as a wheeled vehicle mechanic, as well as loud noise from helicopters and airplanes during in-service parachute jumps.  See, e.g., October 2005 Veteran statement; June 2013 appellant's brief. 

The Board finds that the Veteran has a current disability of bilateral SNHL.  The March 2015 VA examination report shows that the Veteran has a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The December 2013 VA examination report also shows a diagnosis of bilateral SNHL.

The Board finds that the Veteran had in-service loud noise exposure.  The Veteran has stated that he was exposed to loud noise as part of his MOS as a wheeled vehicle mechanic.  DD Form 214 shows that the MOS was a vehicle mechanic, which is associated with a high probability of hazardous noise exposure.  See Veterans Benefits Administration (VBA) Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).

The Board finds that the evidence is in relative equipoise on the question of whether the current bilateral SNHL began in service, that is, whether the bilateral SNHL was directly "incurred in" service.  Evidence weighing in favor of this finding includes the Veteran's assertions that hearing loss started in service after in-service loud noise exposure.  Moreover, the Veteran has been granted service connection for tinnitus based on similar assertions of onset of tinnitus in service after the same loud noise exposure.  Similar to tinnitus, SNHL is linked with nerve damage that most often occurs "when the tiny hair cells in the cochlea are injured."  Fountain v. McDonald, 27 Vet. App. 258, 266 (2015) (quoting VA Training Letter 10-02).  More specifically, in Fountain, the United States Court of Appeals for Veterans Claims (Court) referenced VA Training Letter 10-02, in addition to other medical and legal authority, and noted that chronic sensorineural hearing loss, as an organic disease of the nervous system, was considered a condition listed under 38 C.F.R. 
§ 3.309(a), was due to a problem in the inner ear or in the auditory nerve between the inner ear and the brain, and was commonly caused by chronic exposure to excessive noise, in addition to age-related hearing loss.  The Court noted that chronic sensorineural hearing loss caused by acoustic trauma resulted in damage to the inner ear and was an organic disease of the nervous system under 38 C.F.R. § 3.309. 

Because the Veteran sustained nerve damage that caused the service-connected tinnitus, by necessary logical inference, the Veteran sustained the same nerve damage to the inner ear that caused the current SNHL.  The Board finds that, based upon both medical and legal authority, the in-service acoustic trauma caused permanent nerve damage to the auditory nerve or inner ear, which denotes the onset of the current SNHL in service.  Such SNHL is a permanent disability that was incapable of actual improvement of the nerve damage because chronic SNHL either progresses or remains the same (i.e., progression may be prevented), while restoration (i.e., improvement) of chronic SNHL that was caused by acoustic trauma is not medically possible.  See Fountain, 27 Vet. App. 258; VA Training Letter 10-02.

The evidence weighing against a finding of in-service onset of bilateral SNHL includes the service entrance and separation reports of medical examination showing no significant threshold shift in the  audiometric numbers, as per the December 2013 VA examiner.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the current bilateral SNHL began during service, that is, bilateral SNHL was directly incurred in service.  38 C.F.R. 
§ 3.303(a), (d).  

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral SNHL is warranted as directly incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.

Service Connection for Right and Left Knee Disorders

The Veteran contends that service connection for right and left knee disorders is warranted because the right and left knee disorders are related to in-service parachute jumps.  See, e.g., June 2013 appellant's brief.  

The Board finds that the evidence is in relative equipoise as to whether the Veteran has current right and left knee disabilities.  The November 2013 VA examiner diagnosed mild chondromalacia of the left knee, and assessed that the right knee was normal; however, the concurrent right knee x-ray report noted mild medial joint space narrowing.  Moreover, an October 2001 VA treatment record shows a diagnosis of mild bilateral knee DJD.  DJD is a form of arthritis.  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (degenerative joint disease, "osteoarthritis," and "degenerative arthritis" are interchangeable terms).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of opposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  See Webster's Medical Desk Dictionary 501 (1986) (emphasis added); see also Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis).  Because DJD, as a form of arthritis, is a progressive disease, it is irreversible and not capable of improvement.  Based on the foregoing, and resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the Veteran has a current disability of bilateral knee DJD.  

The Board finds that the evidence is in relative equipoise as to whether the Veteran sustained injuries or events to the right and left knee in service.  The Veteran asserted that he performed numerous parachute jumps during service.  The 
DD Form 214 reflects that the Veteran is in receipt of a parachutist badge.  A September 1993 service treatment record shows that the Veteran reported right knee pain; however, the service clinician assessed normal right knee after reviewing an x-ray.  The November 1996 report of medical history at service separation shows that the Veteran reported swollen or painful joints, as well at "trick" or locked knee.  

The Board finds that the evidence is at least in equipoise on the question of whether symptoms of the current right and left knee DJD were continuous after service separation.  Evidence weighing in favor of such finding includes the Veteran's statements that he has had pain in the knees since service.  In an August 1997 statement, approximately five months after service separation, the Veteran reported right knee pain.  During an October 1997 VA examination, the Veteran reported periodic knee pain since a parachute jump at Fort Benning in 1990, and that knee pain was accentuated by running and bending.  An October 2001 VA treatment record shows that the Veteran complained of bilateral knee pain, especially with kneeling and squatting.  The October 2001 VA clinician assessed mild knee DJD.  A June 2007 VA treatment record shows that the Veteran reported increased pain in the knees.  In a July 2007 statement, the Veteran reported chronic pain, swelling, and stiffness in the knees since parachute jumps during service.  The Veteran advanced that he had some loss of range of motion since this trauma.  

Evidence weighing against this finding includes the November 1996 service separation examination showing a normal clinical evaluation of the lower extremities.  An October 1997 VA x-ray report shows an assessment that the knees were normal.  An October 2001 VA treatment record shows that the Veteran reported bilateral knee pain for only four days; however, in light of the prior knee complaints, and resolving reasonable doubt in favor of the Veteran on this question, the Board finds that symptoms of right and left knee DJD have been continuous since service separation.

The record contains a VA medical opinion with respect to the relationship between the current right and left knee disabilities and active service; however, because the evidence shows that symptoms of right and left knee DJD have been continuous since service to warrant presumptive service connection, such medical nexus opinions addressing direct service connection were not necessary to establish service connection.  The Board does not need to reach the weight assignable to this opinion because the Board is granting service connection on a presumptive basis because of continuous symptoms of chronic disease of right and left knee DJD since service (38 C.F.R. § 3.303(b)) rather than on a direct relationship (or nexus; 38 C.F.R. § 3.303(d)) between the right and left knee DJD and active service in the absence of symptoms that make the nexus.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease); see also Jandreau, at 1377 (lay evidence may establish symptoms that later support a diagnosis by a medical professional).

Based on these "continuous" post-service right and left knee DJD symptoms and in-service knee injuries or events, and after resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for presumptive service connection for right and left knee DJD under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.303(b) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Because the Board is granting service connection for right and left knee DJD on a presumptive theory of service connection, all other theories of entitlement are rendered moot.

Service Connection for Chest and Rib Pain

The Veteran contends that service connection for a pulmonary heart disorder is warranted because it started in service.  The Veteran asserted that he was diagnosed with a pulmonary heart disorder, which may have preexisted service that manifested as chest and rib pain, and was misdiagnosed during service.  The Veteran also asserted that this disorder may be related to physical stress from service.  See, e.g., July 2007 Veteran statement. 

The Board finds that the weight of the evidence demonstrates that the Veteran had non-chronic chest or rib pain during service that resolved prior to service separation.  A November 1979 service treatment record shows complaints of cough and chest pain; a concurrent x-ray was normal.  A November 1982 service treatment record shows complaints of chest pain and chronic cough and a diagnosis of acute bronchitis.  A February 1984 in-service periodic examination report shows a normal clinical evaluation of the lungs, chest, and heart.  An October 1984 service treatment record shows complaints of cough and chest wall pain, and a diagnosis of upper respiratory infection.  A September 1988 in-service periodic examination report shows a normal clinical evaluation of the lungs, chest, and heart.  A September 1989 service treatment record shows that pulmonary function testing was within normal limits, and that a chest x-ray was normal.  An April 1990 in-service periodic examination report shows a normal clinical evaluation of the lungs, chest, and heart.  A June 1990 service treatment record shows that the Veteran denied chest pain and heart trouble.  A November 1992 periodic report of medical history during service shows that the Veteran denied current symptoms and a history of pain or pressure in chest, chronic cough, palpitation or pounding heart, and heart trouble.  A February 1994 service treatment record shows complaints of pain in the left side of the chest, and an assessment of probable costochondritis.  An April 1, 1995 periodic report of medical history during service shows that the Veteran again denied current symptoms and a history of pain or pressure in chest, chronic cough, palpitation or pounding heart, and heart trouble.  An April 10, 1995 service treatment record shows complaints of sharp pain in the left side of the ribs for three days, and an assessment of pleuritic pain.  The Veteran had a normal chest x-ray in May 1995.  A July 1996 service treatment record shows that, when prompted, the Veteran did not mark the appropriate boxes to report heart trouble or chest pain on a dental health questionnaire.  

The November 1996 report of medical history at service separation shows that, while the Veteran reported a history of left side chest pain in February 1994 and left side rib pain in April 1995, he did not report current symptoms of chest or rib pain.  The November 1996 service separation examination report shows a normal clinical evaluation of the lungs, chest, and heart, a normal x-ray, and a notation by the service clinician of no active pulmonary disease.  The October 1997 VA examination report (i.e., approximately six months after service retirement) shows that the Veteran reported that he fell off a ladder in 1988, had a contusion to the anterior ribs, was sore for several days, and that this problem went away and did not bother him anymore.  Upon examination in October 1997, the Veteran had a normal cardiovascular clinical evaluation and residuals of a left rib contusion were not found.  Based on the foregoing, to the extent that the Veteran had any rib or chest pain during service, the Veteran did not have an underlying chronic condition and the Veteran denied such symptoms at service separation and after service separation.  

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current pulmonary heart disability manifested as chest or rib pain.  While the Veteran has asserted that he has a pulmonary heart disability, medical records during, and immediately prior to, the appeal period show no diagnosis of, or treatment for, a pulmonary heart disability.  During the November 2013 VA examination, the Veteran reported intermittent shortness of breath related to anxiety and that this pulmonary problem originated in service.  After reviewing the record, the November 2013 VA examiner opined that the Veteran did not have a pulmonary disability.  The November 2013 VA examiner noted normal chest x-ray and spirometry testing.  The November 2013 VA examiner indicated that the chest x-ray showed that the heart, lungs, mediastinum, bony thorax, and soft tissue are negative.   

The record reflects that the Veteran has not been diagnosed with a disability pertaining to pain in the ribs or chest.  Pain in the ribs or chest, chronic cough, and shortness of breath are symptoms rather than a disability for VA compensation.  Symptoms without an underlying medical condition do not constitute a disability for VA purposes.  See Sanchez-Benitez, 13 Vet. App. at 285.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain, 21 Vet. App. 319.  However, where, as here, the weight of the lay and medical evidence of record shows no current "disability" a symptom of which is pain in ribs or chest at any time during the claim/appeal period, that holding is of no advantage.  In consideration of the foregoing, the Board finds that the preponderance of the evidence is against the appeal for service connection for a pulmonary heart disorder, claimed as pain in ribs or chest; therefore, the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Hypertension

The Veteran contends that service connection for hypertension is warranted because he acquired hypertension due to the stress of being on jump status during service.  The Veteran advanced that he was diagnosed with hypertension during service, and that his blood pressure was recorded at above 140/90 during service.  See, e.g., July 2007 Veteran statement. 

"Hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  See Dorland's Illustrated Medical Dictionary 896 (32d ed. 2012).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note 1 (2016).

The Board finds that the evidence is in relative equipoise on the question of whether the Veteran has a current disability of hypertension.  While the November 2013 VA examiner noted that the Veteran has not been diagnosed with hypertension, the VA examiner noted that the Veteran had gained weight until two to three years prior, that he began taking hypertension medication for hypertension in 2010, and that hypertension medication was discontinued after the Veteran lost weight.  Based on the foregoing, and because the Veteran was prescribed hypertension medication during the appeal period, the Board finds that the Veteran has a "current" hypertension disability.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).

After a review of all the evidence, both lay and medical, the Board finds that no vascular injury, disease, or chronic symptoms of hypertension occurred during service or were manifested during service.  Review of the service treatment records shows that, while on active duty, blood pressure readings were consistently within normal limits, to include at the November 1996 service separation examination (i.e., 112/68).  Blood pressure readings during service ranged from 100/70 in July 1995 and November 1995 to 134 to 76 in February 1990 and 134/67 in April 1994.  On medical examination performed by VA in October 1997 (i.e., approximately six months after service retirement), the Veteran's blood pressure reading was 130/70.  At the October 1997 VA examination, the Veteran reported that he was found to have low blood pressure on a few occasions in service.  Thus, except for the isolated March 1970 blood pressure reading, blood pressure readings throughout service and shortly after service separation were within normal limits.  While the Veteran now asserts that he had blood pressure readings due to stress during service, such blood pressure readings are not found.  Moreover, in light of all the recorded blood pressure readings in the service treatment records, any increased blood pressure readings due to stress during service were temporary and the weight of the evidence does not show a chronic condition during service.  As the weight of the evidence demonstrates no "chronic" symptoms of hypertension during service, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met.

The Board next finds that the evidence shows that symptoms of hypertension were not continuous since service, including not to a degree of ten percent within one year of service separation.  See 38 C.F.R. § 4.104, DC 7101.  Review of the Veteran's post-service treatment records, including the VA medical examination report dated in October 1997, show that the blood pressure readings were within normal limits for many years following service.  The October 1997 VA examination report shows blood pressure reading of 130/70.  VA treatment records dated in December 1999, November 2000, October 2001, August 2003, October 2003, January 2006, January 2007, February 2009, and October 2010 show blood pressure readings of 128/80, 109/78, 113/79, 100/63, 134/84, 114/75, 112/71, 116/77, 12/85, respectively.  VA treatment records in April 2011 and June 2011 show elevated blood pressure readings of 123/90 and 134/97, respectively.  The December 2013 VA examiner noted that the Veteran reported that he had gained weight until about two to three years earlier, at which time the veteran began taking hypertension medications around 2010.  The Veteran then lost weight and hypertension medication was discontinued around 2012 as ordered by the Veteran's physician.  

The absence of post-service findings, diagnosis, or treatment for hypertension for many years after service separation is just one factor in this case, along with other factors such as the Veteran's own post-service report of onset of hypertension after service around 2010, and the affirmative lay history and clinical findings upon examination at service separation and for many years after service separation, that tends to weigh against a finding of hypertension in service or continuous symptoms after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  The absence of post-service treatment is not the only factor relied upon by the Board in making this finding, but is only one of several factors relied upon, and the Board's reliance upon this factor is consistent with the balanced holding in Buchanan (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence).  As the weight of the evidence demonstrates no "continuous" symptoms of hypertension since service, the criteria under 38 C.F.R. 
§ 3.303(b) for presumptive service connection for "continuous" post-service symptoms are not met.

The Veteran does not contend that hypertension manifested to a compensable degree during the first post-service year.  Additionally, as stated above, the evidence does not otherwise show manifestations of hypertension to a degree of ten percent within one year of service separation; therefore, there is no basis for presumptive service connection.  38 C.F.R. §§ 3.307, 3.309. 
    
The Board further finds that the weight of the evidence demonstrates that hypertension, which first manifested many years after service, was not caused by any in-service event, including stress of being on jump status.  After reviewing the record, the November 2013 VA examiner opined that the Veteran's hypertension less likely than not had its onset in service or is related to any in-service disease, event, or injury, to include stress from parachute jumps.  In support of the medical opinion, the November 2013 VA examiner reasoned that there is no medical indication that stress causes hypertension, that it is a well-known and excepted medical understanding that stress does not cause hypertension, and that during this last half century, medical science has not attributed stress as a cause of hypertension.

Because the November 2013 VA examiner had an accurate history, medical expertise and training, and provided a sound rationale for the medical opinion, the November 2013 VA opinion is of significant probative value.  There is no medical opinion to the contrary of record.  As such, direct and presumptive service connection for hypertension may not be established.  38 C.F.R. §§ 3.303, 3.307, 3.309.

The Board also finds that, while the Veteran, as a lay person, is competent to report some symptoms of hypertension that he experiences at any time, the Veteran has not been shown to have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding whether hypertension (a vascular disorder) was caused by service, to include stress from parachute jumps.  See Jandreau, 492 F.3d 1372; see also Buchanan, 451 F.3d 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert, 21 Vet. App. at 462 (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

Lay testimony on the question of the etiology of the current hypertension to service is not competent in the present case, because the Veteran is not competent to state that hypertension was incurred in service.  See Davidson, 581 F.3d at 1316; Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  Such a diagnosis requires clinical blood pressure readings which are neither found within the record during or immediately following his service period.  Additionally, an opinion of etiology would require knowledge of the complexities of the cardiovascular system, the various causes of unobservable hypertension, and would involve objective clinical testing that the Veteran is not competent to perform.  The Veteran's statements attributing current hypertension to service, to include stress from parachute jumps, are further outweighed by the lay and medical evidence of record showing no hypertension symptoms, diagnosis, or treatment at, and immediately after, service separation, and no etiological relationship of the hypertension to in-service stress from parachute jumps.  

For these reasons, the Board finds that the weight of the lay and medical evidence shows that the hypertension disability was not incurred in service, and is not otherwise related to service, to include stress from parachute jumps.  As such, service connection for hypertension is not warranted.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  
   

ORDER

Service connection for bilateral sensorineural hearing loss is granted.

Service connection for right knee DJD is granted. 

Service connection for left knee DJD is granted. 

Service connection for a pulmonary heart disorder, claimed as chest and rib pain, is denied.

Service connection for hypertension is denied. 









REMAND

Service Connection for a Bilateral Foot, Bilateral Ankle, 
and Bilateral Shoulder Disorders

The Veteran contends that the above-referenced disorders are due to in-service parachute jumps.  Additionally, the Veteran contends that running in military boots caused permanent damage to the feet.  

Pursuant to the July 2013 Board remand, the Veteran was afforded VA examinations of the feet, ankles, and shoulders with addendum opinions.  

Feet 

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease both existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

The presumption of soundness attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in the examination reports," 38 C.F.R. § 3.304(b) (2014), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Cotant v. Principi, 17 Vet. App. 116 (2003). 

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  If this burden is met, then the veteran is not entitled to service connection benefits.  However, if the Government fails to rebut the presumption of soundness under 
38 U.S.C.A. § 1111, the veteran's claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2016); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

With respect to the feet, the November 2013 VA examiner diagnosed congenital bilateral Morton's neuroma not aggravated by service.  The November 2013 VA examiner explained that the Veteran has Morton's toe with the second toe longer than the great toe bilaterally.  The November 2013 VA examiner noted that Morton's toe is congenital, that individuals with this problem are born with the big toe shorter and elevated compared to the second toe, and that this condition can cause foot pain as described by the Veteran.  In the July 2014 addendum, the VA examiner opined that it is less likely than not that the bilateral foot disability was incurred in or caused by the claimed in-service injury, event, or illness.  The July 2014 VA examiner reasoned that there is a lack of continuity of care from service to present.  The July 2014 VA examiner noted that service treatment records document a left foot sprain on April 19, 1993, but that there is lack of any information from April 1993 to 2013 in VA records.  The July 2014 VA examiner indicated inability to relate the current left foot problems starting in 2013 to service.  The July 2014 VA examiner noted that there are no injuries or complaints of right foot problems in the service treatment records, and that VA treatment records show right foot complaints in 2012 with a normal right foot x-ray.  However, a July 1980 service treatment record shows complaints of right foot pain, an impression of micro traumatic neuritis, and an assessment of plantar strain.  

In this case, the March 1977 enlistment exam shows a normal clinical evaluation of the feet; accordingly, the Board finds that the bilateral foot disability was not "noted" on entry to service and, as such, the presumption of soundness applies.  
38 U.S.C.A. §§ 1111, 1132 (West 2014); 38 C.F.R. § 3.304(b); Bagby, 1 Vet. App. at 227; Crowe, 7 Vet. App. at 245; see also Cotant, 17 Vet. App. 116.  

In order to rebut the presumption of soundness for defects, infirmities, or disorders not "noted" at entrance into service, VA must show, by clear and unmistakable evidence, both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; see also Wagner, 370 F.3d 1089.

In this case, to the extent that the November 2013 VA examiner intended to render an opinion that the bilateral foot disability preexisted service and was not aggravated by service, the Board finds that this purported opinion is inadequate because the VA examiner did not use the required legal standard (clear and unmistakable) because the bilateral Morton's neuroma was not noted at service entry.  Moreover, the July 2014 VA addendum opinion's rationale for the negative opinion primarily relies on the lack of continuity of care (absence of evidence), and relies on an inaccurate factual premise that the Veteran did not have right foot problems in service.  Finally, neither the November 2013 VA opinion nor the July 2014 VA addendum opinion discuss the significance and impact on the Veteran's feet of the in-service parachute jumps.  Accordingly, the Board finds that an addendum opinion is needed to help determine the etiology of the current bilateral foot disability. 


Ankles 

With respect to the ankles, the November 2013 VA examiner diagnosed a history of ankle strain.  In the July 2014 addendum, the VA examiner opined that it is less likely than not that the bilateral ankle disability was incurred in or caused by the claimed in-service injury, event, or illness.  The July 2014 VA examiner reasoned that there is a lack of continuity of care from service to present.  The July 2014 VA examiner noted that, while service treatment records document right ankle complaints in July 1987, August 1988, and March 1993, there is no documentation of right ankle problems from service to present.  The July 2014 VA examiner therefore opined that it is unlikely that the current bilateral ankle complaints are a result of the in-service complaints from 1987 to 1993.  The July 2014 VA examiner noted that are no left ankle problems in service treatment records or post-service VA treatment records; however, a February 1986 service treatment record shows complaints of sharp left ankle pain while running as a result of a left ankle sprain a month earlier.  The February 1986 service clinician ruled out pinched nerve.  Also, an April 1993 service treatment record shows complaints of left ankle pain while jumping, but the service clinician found no evidence of bony trauma and noted a normal x-ray of the left ankle, with no fracture, dislocation, or soft tissue abnormality.  

Based on the foregoing, the Board finds that the November 2013 and July 2014 VA opinions pertaining to the ankles are inadequate because the rationales for the negative opinions primarily rely on the lack of continuity of care (absence of evidence), and relies on an inaccurate factual premise that the Veteran did not have left ankle problems in service.  Moreover, neither the November 2013 VA opinion nor the July 2014 VA addendum opinion discuss the significance and impact on the Veteran's ankles of the in-service parachute jumps.  Accordingly, the Board finds that an addendum opinion is needed to help determine the etiology of the current bilateral ankle disability.




Shoulders 

With respect to the shoulders, the November 2013 VA examiner diagnosed bilateral shoulder strain.  In the July 2014 addendum, the VA examiner opined that it is less likely than not that the bilateral shoulder disability was incurred in or caused by the claimed in-service injury, event, or illness.  The July 2014 VA examiner reasoned that no shoulder problems are seen in the service treatment records, and that VA treatment records show left shoulder problems dating to December 2000 and right shoulder problems in November 2013.  The July 2014 VA examiner indicated inability to relate the current bilateral shoulder complaints to service due to lack of medical events in service treatment records concerning the shoulders.  The Board finds that the July 2014 VA opinion pertaining to the shoulders is inadequate because the rationales for the negative opinions primarily rely on the absence of evidence of a shoulder disability in service, and did not discuss the significance and impact on the Veteran's shoulders of the in-service parachute jumps.  Accordingly, the Board finds that an addendum opinion is needed to help determine the etiology of the current bilateral shoulder disability.

Accordingly, the issues of service connection bilateral foot, bilateral ankle, and bilateral shoulder disorders are REMANDED for the following actions:

1. Return the case file to the VA examiner who conducted the November 2013 examination and provided the July 2014 VA addendum opinion for another addendum opinion regarding the etiology of the bilateral foot, ankle, and shoulder disabilities.  If the above-referenced VA examiner is unavailable, a new examiner may be assigned to address the requested opinion.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

The VA examiner is requested to provide the following opinions:

Did the bilateral foot disability clearly and unmistakably preexist entrance into service?

If preexisting, was the preexisting bilateral foot disability clearly and unmistakably not chronically worsened during (not aggravated by) active service, to include the in-service parachute jumps?

If the bilateral foot disability is not found to have clearly and unmistakably preexisted service, is it at least as likely as not (i.e., probability of 50 percent or more) that the bilateral foot disability was had its onset during, or is otherwise related to service, to include the in-service parachute jumps?

Is it as likely as not (i.e., probability of 50 percent or more) that the bilateral ankle disability had its onset during, or is otherwise related to service, to include the in-service parachute jumps?

Is it as likely as not (i.e., probability of 50 percent or more) that the bilateral shoulder disability had its onset during, or is otherwise related to service, to include the in-service parachute jumps?

2. Then, readjudicate the remaining issues on appeal.  If any part of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


